IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20083
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROY EDGAR WESLEY,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-01-CR-446-ALL
                         --------------------
                           October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Roy Edgar Wesley (“Wesley”) appeals his guilty plea

conviction and sentence for possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     Wesley contends that 18 U.S.C. § 922(g)(1) is

unconstitutional on its face and as applied to him because the

mere possession of a firearm that was manufactured in another

state does not constitute a substantial effect on interstate


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20083
                                -2-

commerce.   This argument is foreclosed by United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 534

U.S. 1150 (2002).   Wesley argues that his conviction is invalid

because the indictment did not allege that his firearms

possession had a substantial effect on interstate commerce.   We

rejected this argument in United States v. Gresham, 118 F.3d 258,

264-65 (5th Cir. 1997).

     Wesley also argues that the district court erred when it

included in its written judgment conditions of supervised release

that were not orally pronounced at sentencing and when it

delegated authority to the probation office regarding his

conditions of supervised release.   These arguments were rejected

in United States v. Warden, 291 F.3d 363, 364-65 (5th Cir. 2002).

     Wesley concedes that his arguments are foreclosed by this

court’s precedent, but seeks to preserve the arguments for

further review.   Because Wesley’s arguments are foreclosed by

this court’s precedent, the district court’s judgment and

sentence are AFFIRMED.